[ex101separationagreement001.jpg]
EXHIBIT 10.1 1 SEPARATION AGREEMENT AND GENERAL RELEASE This Separation
Agreement and General Release (“Agreement”) is made by and between Brian S.
Cooper (“Employee”) and Federal Signal Corporation (“Company”). The signatories
to this Agreement are referred to jointly as the “Parties” and individually as a
“Party.” WHEREAS, Employee’s employment with Company ended on March 21, 2017
(the “Separation Date”), thereby discontinuing the employment relationship
between Employee and Company on the Separation Date; WHEREAS, in recognition of
Employee’s service and pursuant to the terms of the Federal Signal Corporation
Executive General Severance Plan, as amended and restated August 2012 (the
“Severance Plan”), Company desires to provide Employee with certain
consideration in exchange for Employee’s promises contained herein; and WHEREAS,
without either Party admitting or conceding liability or wrongdoing of any kind,
the Parties mutually wish to compromise, resolve, and settle all possible
disputes and claims on the terms set forth in this Agreement. NOW, THEREFORE, in
consideration of the covenants, mutual promises, and agreement contained herein,
the sufficiency of which is hereby acknowledged, the Parties agree as follows:
1. Employee acknowledges and agrees that: (a) he has resigned from and
relinquished all his offices with Company and each of its subsidiaries and
affiliates, including but not limited to the office of Senior Vice President and
Chief Financial Officer, effective on the Separation Date; (b) his employment
with Company ended without Cause as defined in the Severance Plan on the
Separation Date, thereby discontinuing the employment relationship between the
Parties on the Separation Date. Whether Employee signs this Agreement or not,
Company shall pay Employee for all earned but unused vacation days, and all
earned but unpaid salary, less applicable taxes and withholdings, as of the
Separation Date, as part of his final compensation. 2. Provided Employee
executes and does not thereafter revoke this Agreement pursuant to Section 23 of
this Agreement: a. Company shall pay the following amounts to Employee, less
applicable taxes and withholdings, under the Severance Plan: (a) one-year Base
Salary (i.e., $367,080); (b) Employee’s target annual cash incentive bonus for
calendar year 2017 (i.e., $220,248); and (c) Employee’s target annual cash
incentive bonus for calendar year 2017 prorated based on the number of days
worked in calendar year 2017 (i.e., $48,273). The sum of the foregoing amounts
(i.e., $635,601) shall be paid to Employee as follows, less taxes and
withholdings: (i) the first payment shall be in an amount of $317,800.50, plus
interest computed using a rate of 0.91%, and shall be paid to Employee on
Company’s first regularly scheduled payroll date following September 21, 2017,
and (ii) the remaining balance to be paid in the form of salary continuation in
equal installments over the immediately following six-month period consistent
with Company’s regularly scheduled payroll dates; and b. Company shall permit
Employee to continue the welfare benefits of medical and dental insurance under
COBRA, and group term life insurance, for a period of one (1) year from the
Separation Date at cost to Employee at the active employee rate and at the same
coverage levels as in effect as of the Separation Date. For Employee to continue
his medical and dental insurance coverage at the active employee cost described
above, Employee must elect continuation coverage under COBRA. For the avoidance
of any doubt, Employee’s COBRA period and entitlement commences on the
Separation Date and runs concurrent with the foregoing period of continued
coverage at the active employee rate. Premiums borne by Company during this time
are subject to inclusion in Employee’s gross income to the extent deemed
necessary by Company to comply with the requirements of Sections



--------------------------------------------------------------------------------



 
[ex101separationagreement002.jpg]
Page 2 of 8 105(h) and 409A of the Internal Revenue Code. Employee will receive
notification from and shall make monthly COBRA payments to Company in accordance
with its administrative procedures. If Employee fails to make COBRA payments,
Employee’s coverage will be cancelled. Employee must complete all necessary
paperwork within the prescribed time to receive this benefit. Notwithstanding
the foregoing, during the one-year period that Company continues the aforesaid
benefits at the active employee rate, in the event the premium cost and/or level
of coverage shall change for all employees of Company, the cost and/or coverage
level, likewise, shall change in a corresponding manner for Employee. In
addition, the availability of these benefits at the active employee rate shall
be discontinued prior to the end of the period described above if: (a) Employee
or covered spouse becomes covered or has available substantially similar
benefits as determined by Company’s Benefits Planning Committee; (b) any
required premium is not paid in full on time; (c) Employee or covered spouse
becomes entitled to Medicare benefits (under Part A, Part B, or both); or (d)
Company ceases to provide any group health plan for its employees. In the event
Employee or covered spouse becomes entitled to Medicare Benefits (under Part A,
Part B, or both), coverage under Company’s group health plan becomes secondary
and Employee or covered dependent must elect Medicare (or encounter a gap in
coverage). Continuation may also be terminated for any reason the plan providing
such coverage would terminate coverage of a participant or an eligible
dependent. Employee may change his coverage at any time that changes are
permitted for employees of the Company. For the avoidance of doubt: (a)
Employee’s participation in all other benefit plans of Company (including but
not limited to its 401(k) Plan and Savings Restoration Plan and all matching
obligations thereunder) shall cease effective on the Separation Date; and (b)
Employee’s vested 401(k) Plan and Savings Restoration Plan benefits shall be
paid in accordance with Plan terms. Notwithstanding the foregoing, Employee’s
equity awards and options shall continue to be governed by the applicable plan
terms and related agreements. c. Within thirty (30) days after this Agreement
becomes effective in accordance with its terms, Employee shall submit to Daniel
A. DuPre’, Vice President, General Counsel and Secretary, statements showing his
attorneys’ fees and costs incurred in connection with negotiating this
Agreement. Within ten days after submission of these statements, and up to the
maximum dollar amount of $1,750, the Company will either: (i) reimburse Employee
for such attorneys’ fees and costs if Employee provides the Company with
evidence of payment thereof; or (ii) pay such attorneys’ fees and costs on
Employee’s behalf if Employee has not previously paid such amounts. 3. Provided
Employee executes and does not thereafter revoke this Agreement pursuant to
Section 23 of this Agreement, and provided further Employee executes and returns
the Consulting Agreement attached hereto as Exhibit A within the review period
defined in Section 23 of this Agreement, Company agrees to engage Employee as a
consultant on the terms and conditions set forth in the Consulting Agreement
attached as Exhibit A. 4. Employee, on his own behalf and on behalf of all of
his personal representatives, heirs, estate, executors, transferees, agents,
attorneys, successors, and assigns, hereby releases and forever discharges
Company and its parents, subsidiaries, affiliates, successors, assigns, and its
and their past, present, and future agents, attorneys, representatives,
principals, directors, partners, members, shareholders, officers, owners, and
employees (collectively the “Releasees”), from any and all claims, causes of
action, demands, damages, or liability of any nature whatsoever, known or
unknown, suspected or unsuspected, disclosed or undisclosed, arising or which
could have occurred from the beginning of time to the date on which Employee
signs this Agreement, including but not limited to those which arise out of,
concern, or relate in any way to his employment or the cessation of his
employment with Company and/or any other Releasee. For instance, without
limiting the generality of the foregoing, the matters released and forever
discharged herein include but are not limited to: (a)



--------------------------------------------------------------------------------



 
[ex101separationagreement003.jpg]
Page 3 of 8 claims arising under Title VII of the Civil Rights Act, the Age
Discrimination in Employment Act (“ADEA”), the Older Workers Benefit Protection
Act, the Employee Retirement Income Security Act, the Rehabilitation Act, the
Americans with Disabilities Act, the Family and Medical Leave Act, the Civil
Rights Act of 1991, the Genetic Information Non-Discrimination Act, Sections
1981 through 1988 of Title 42 of the United States Code, the Illinois Human
Rights Act, the Right to Privacy in the Workplace Act, the Illinois Health and
Safety Act, the Illinois Worker Adjustment and Retraining Notification Act, the
Illinois One Day Rest in Seven Act, the Illinois Union Employee Health and
Benefits Protection Act, the Illinois Employment Contract Act, the Illinois
Labor Dispute Act, the Victims' Economic Security and Safety Act, the Illinois
Whistleblower Act, the Illinois Equal Pay Act the Cook County Human Rights
Ordinance, the City of Chicago Human Rights Ordinance, and/or any other federal,
state, municipal, or local employment discrimination, retaliation, and/or
harassment statutes, laws, regulations, and ordinances (each as amended); (b)
claims arising under any other federal, state, municipal, or local statute, law,
ordinance or regulation (each as amended); (c) any other claim whatsoever
including, but not limited to, claims for severance pay under any voluntary or
involuntary severance/separation plan, policy, or program maintained by Company
and/or any other Releasee, including but not limited to the Severance Plan
and/or the Non-Executive General Severance Pay Plan; (d) claims for attorneys’
fees; and (e) claims based upon breach of contract, unpaid bonus, wrongful
termination, retaliation, defamation, intentional infliction of emotional
distress, tort, tortious interference with contract, tortious interference with
prospective economic relations, personal injury, invasion of privacy, violation
of public policy, retaliatory discharge, wrongful discharge, whistleblowing,
libel, slander, defamation, negligence and/or any other common law, statutory,
or other claim whatsoever arising out of or relating to his employment with
and/or separation from employment with Company and/or any other Releasee. To the
extent permitted by law, Employee further waives, releases, and discharges
Company and the other Releasees from any reinstatement rights which he has or
could have. Excluded from this release are any claims which cannot be waived or
released in this manner as a matter of law, including claims for any workers’
compensation injury (the existence of which Employee is unaware), the right to
file an administrative charge of discrimination, and, as applicable, claims
under the Illinois Workers' Occupational Disease Act, the Employee Credit
Privacy Act, the Illinois Wage Payment and Collection Act and the Illinois
Unemployment Insurance Act. Moreover, this Agreement shall not operate to waive
rights, causes of action, or claims under the ADEA, if those rights, causes of
action, or claims arise after the date on which Employee signs this Agreement.
Nor shall this Agreement preclude Employee from challenging the validity of the
Agreement under the ADEA. Also, the foregoing release does not purport to affect
or relinquish any rights to defense or indemnification, or to be held harmless,
under the Company’s directors’ and officers’ liability insurance, by-laws,
articles of incorporation, or other written indemnification agreement. Nothing
in this Agreement prohibits Employee from reporting possible violations of
federal or state law or regulation to any governmental agency or entity,
including but not limited to the Department of Justice, the Securities and
Exchange Commission, the Congress and any agency Inspector General, or
comparable state agency, or making other disclosures that are protected under
the whistleblower provisions of federal or state law or regulation. However,
Employee acknowledges Employee is waiving any right to monetary recovery should
any federal, state, or local administrative agency or commission pursue any
claims on Employee’s behalf arising out of or related to Employee’s employment
with and/or separation from the Company except for compensation related to any
whistleblower claims to the SEC or other similar government agency. No federal,
state or local government agency is a party to this Agreement and none of the
provisions of this Agreement restrict or in any way affect a government agency’s
authority to investigate or seek relief in connection with any of the released
claims. However, if a government agency were to pursue any matters falling
within the release of claims, which it is free to do, Employee and Company



--------------------------------------------------------------------------------



 
[ex101separationagreement004.jpg]
Page 4 of 8 agree that this Agreement shall control as the exclusive remedy and
full settlement of all released claims between Employee and Company except as
noted above. The Agreement is binding as between two private parties, Company
and Employee. Therefore, this Agreement affects the Parties’ rights as set forth
herein, with no impact or restrictions on any government agency. 5. Employee
agrees that if he pursues a lawsuit on a claim that was released pursuant to
this Agreement, in addition to any other remedies and recourse available to
Company and/or the other Releasees, this Agreement will serve as a complete
defense to, and a basis to dismiss, any such lawsuit. Further, (other than in
connection with a lawsuit brought under the ADEA) Company and/or any other
Releasee will be entitled to recover from Employee its reasonable attorneys’
fees and costs in the successful defense of any such lawsuit. Company agrees
that if Employee prevails in a lawsuit against Company for its non-payment of
the amounts set forth in Section 2(a) of this Agreement, Employee shall be
entitled to his reasonable attorney’s fees. 6. Employee agrees that, to the
extent that any federal, state or local taxes may be or become due or payable
because of the separation payments and other actions set forth in Sections 2 and
3 of this Agreement, Employee shall be solely responsible for paying such taxes.
Employee further agrees that Employee will indemnify Company and each Releasee
from, and hold them harmless against any claim, liability, penalty or tax
consequence made by any local, state or federal administrative agency or court
of competent jurisdiction for such unpaid taxes, including costs and counsel
fees incurred by the Releasees as a result of such claims. 7. Employee
represents, warrants, and agrees that, together with the payment to Employee of
Employee’s salary and all earned but unused vacation days Employee earned
through the Separation Date less applicable taxes and withholdings, the payments
to Employee provided for herein fulfill and discharge all compensation
obligations of Company and/or any other Releasee to Employee of any kind or
character including, but not limited to, salary, unpaid vacation, bonus,
short-term incentive payment, severance pay, salary continuation, auto
allowance, cell phone pay, overtime compensation, premium pay, compensatory
time, notice pay, incentive compensation, and any other compensation and
benefits to which Employee may have been entitled at and as of the Separation
Date under any plan, policy, program or contract. Employee further acknowledges,
represents, warrants, and agrees that Employee is not entitled to any other
compensation, benefits, or sums from Company and/or any other Releasee. 8.
Employee represents, warrants, and agrees that: (a) he has not filed or
otherwise cooperated in the authorization of the filing of any complaints,
charges, or lawsuits against Company and/or any other Releasee; (b) he has the
authority to enter into this Agreement as a binding obligation on himself and
his personal representatives, heirs, estate, executors, transferees, agents,
attorneys, successors, and assigns; (c) he has not assigned any rights, claims,
demands, charges, obligations, damages, losses, causes of action, or suits of
any kind and/or description, legal and/or equitable, against Company and/or any
other Releasee to any person or entity; (d) he has been, and is hereby, advised
in writing to consult with any attorney of his own choosing prior to signing
this Agreement, and he has in fact consulted with his own attorney prior to
signing this Agreement; (e) at the end of the Term of the Consulting Agreement,
or earlier if requested by Company, he will return to Company all Confidential
Information and all Company property (including information technology
equipment, documents, records, and other physical or personal property), in his
actual or constructive possession, custody, or control and will not retain any
copies; and (f) he has had the opportunity to consult with tax advisors of his
own choosing in connection with the execution of this Agreement and that he has
not and is not relying on Company for any tax advice. 9. Employee acknowledges
that he shall not represent himself to be an employee of Company or any other
Releasee nor take any action which may bind Company or any other Releasee



--------------------------------------------------------------------------------



 
[ex101separationagreement005.jpg]
Page 5 of 8 with regard to any customer, supplier, vendor or any other party
with whom Employee has had contact while performing his duties as an employee of
Company. 10. Employee agrees not to engage in any form of conduct, or make any
statements or representations, that disparage, demean, impugn, or otherwise harm
the reputation or goodwill of Company and/or any current parent, subsidiary, or
affiliate, and its and their past and present attorneys, representatives,
principals, directors, partners, members, officers, owners, or employees,
provided that Employee is aware of the attorneys', representatives',
principals', directors', partners', members', officers', owners', or employees'
relationship with the Company, parent, subsidiary or affiliate (collectively
“FSC Group” and individually each an “FSC Group Member”). Nothing in this
Agreement prevents Employee from providing truthful statements in any legal
proceeding or investigation by a governmental agency. Company’s current
President and Chief Executive Officer and its Board of Directors shall not
engage in any form of conduct, or make any statements or representations that
disparage, demean, impugn, or otherwise harm the reputation or goodwill of
Employee and no employee shall be authorized by Company to engage in such
conduct. Nothing in this Agreement prevents Company, any FSC Group Member, or
its and their employees from providing truthful statements in any legal
proceeding or investigation by a government agency. This Section does not, in
any way, restrict or impede Employee from exercising protected rights, to the
extent that such rights cannot be waived by agreement or from complying with any
applicable law or regulation or a valid order of a court of competent
jurisdiction or an authorized government agency, provided that such compliance
does not exceed that required by the law, regulation or order. 11. Employee
reaffirms his obligations set forth in each confidentiality, non-solicitation,
and/or non-competition agreement that he entered into with Company, including
but not limited to the Terms of Employment agreement dated June 15, 2013 and the
Non-Competition, Non-Solicitation & Confidentiality Agreement dated May 26, 2016
(collectively, “Non-Compete Agreements”). He further agrees that any breach of
the Non-Compete Agreements shall also be deemed a breach of this Agreement. 12.
Employee agrees that, for a period of one (1) year from the Separation Date, he
will not, directly or indirectly: (a) hire away or participate or assist in the
hiring away of any person employed by Company and/or any other FSC Group Member
on the Separation Date; or (b) solicit or encourage any person employed by
Company and/or any other FSC Group Member on or after the Separation Date to
leave the employ of Company and/or any other FSC Group Member. 13. Employee
agrees that, for a period of five (5) years from the Separation Date, he will:
(a) hold in strictest confidence Company’s and each other FSC Group Member’s
Confidential Information; (b) not use Company’s and/or any other FSC Group
Member’s Confidential Information except for the benefit of Company or FSC Group
Member; and (c) not reveal, divulge, or disclose Company’s and/or any other FSC
Group Member’s Confidential Information to any person, firm, or corporation
without the written authorization of an officer of Company or FSC Group Member.
The term “Confidential Information” means trade secrets and other non-public
information about or concerning Company, other FSC Group Members, and/or its and
their customers, distributors, manufacturer representatives, and partners, that
is of competitive value to Company and/or other FSC Group Members by virtue of
not being available or known publicly, including but not limited to the
following information provided that it meets such criteria: business strategies
and plans; financial information; financial projections, sales forecasts,
reports, and targets; trade secrets; existing and prospective customer, vendor,
supplier, and distributor information, including sales and/or purchasing
histories, and preferences; account terms, pricing, and margin information;
product information; service data and histories; product plan designs; sales
strategies and methods; technical information including intellectual property,
inventions, discoveries, improvements, processes, devices, products, formulae,
and designs whether patentable or



--------------------------------------------------------------------------------



 
[ex101separationagreement006.jpg]
Page 6 of 8 not; and information entrusted to Company and/or other FSC Group
Members by third parties under a duty to preserve confidentiality. The Parties
understand and agree that Employee’s undertakings and obligations under this
Section 13 will not apply, however, to any Confidential Information which: (i)
is or becomes generally known to the public through no action on Employee’s
part; (ii) is generally disclosed to third parties by Company or other FSC Group
Members without restriction on such third parties; (iii) is approved for release
by written authorization of the Board of Directors of Company or FSC Group
Member; or (iv) is required to be disclosed pursuant to summons, subpoena, order
of judicial or administrative authority, or in connection with judicial
proceedings to which Company or other FSC Group Member is a party, provided that
Employee shall have given Company and/or FSC Group Member written notice of such
intended disclosure as soon as possible and at least 14 calendar days prior to
such disclosure in order to provide Company and/or other FSC Group Member with
an opportunity to oppose and/or object to such disclosure. The confidentiality
restrictions set forth in this Section 13 are not intended to and do not limit
Employee’s rights under Section 7 of the National Labor Relations Act and
Confidential Information expressly does not include Employee’s or other
employees’ terms and conditions of employment. Further, nothing in this
Agreement prohibits Employee from reporting possible violations of federal or
state laws or regulations to any government agency or entity (including but not
limited to the Equal Employment Opportunity Commission, the Illinois Department
of Human Rights, the Securities and Exchange Commission, the Department of
Justice, the Internal Revenue Service, Congress, or any agency Inspector
General, or comparable federal or state agency), or making disclosures to any
government agency or entity that are protected under the whistleblower
protections of any applicable federal or state laws or regulations. Employee
does not need prior authorization of Company to make any such reports or
disclosures and is not required to notify Company that he has made such reports
or disclosures. 14. Employee acknowledges and agrees that the temporal,
geographic, and activity restrictions set forth in the Non-Compete Agreements
and Sections 12 and 13 of this Agreement are reasonable and not unduly
restrictive of his rights as an individual, that Company has legitimate
interests in protecting its trade secrets, confidential information, and
customer and employee relationships, and represents and warrants that, as of the
date Employee signs this Agreement, Employee has not breached any of the
provisions of the Non-Compete Agreements or this Agreement. Employee further
acknowledges that if he breaches any of the provisions of the Non-Compete
Agreements or Sections 12 or 13 of this Agreement, such breach will result in
immediate and irreparable harm to the business and goodwill of Company and that
damages, if any, and remedies at law for such breach would be inadequate.
Employee further acknowledges and agrees in the event that he breaches the
provisions of the Non-Compete Agreements or Sections 12 or 13 of this Agreement:
(a) Company will be entitled to temporary, preliminary, and permanent injunctive
relief against Employee and anyone else acting in concert with him without
necessity of bond (the right to which is hereby waived by Employee); (b) Company
shall not be obligated to continue the availability or payment of separation
benefits or other actions provided in Sections 2 or 3 of this Agreement to
Employee; and (c) Employee shall be obligated to pay to Company its costs,
expenses, and attorneys’ fees incurred in enforcing this Agreement. 15. Employee
agrees to make himself available, at mutually convenient times, to Company
and/or other FSC Group Members to provide reasonable cooperation and assistance
with respect to matters in which Employee was involved or knowledgeable during
his employment, including any threatened or actual investigation, regulatory
matter, and/or litigation, and to provide, if requested, information and counsel
relating to ongoing matters. Company will, of course, take into consideration
Employee’s personal and business commitments, will give Employee as much notice
as reasonably possible, and ask that Employee be available at such time or times
as are reasonably convenient to



--------------------------------------------------------------------------------



 
[ex101separationagreement007.jpg]
Page 7 of 8 Employee and Company. Company also agrees to reimburse Employee for
his actual out-of-pocket expenses incurred because of complying with this
provision, subject to Employee’s submission of documentation acceptable to
Company substantiating the expenses. However, no additional compensation shall
be provided to Employee, except as stated in the Consulting Agreement during its
term. 16. With the exceptions of the Non-Compete Agreements which shall remain
in full force and effect and the Consulting Agreement attached as Exhibit A,
this Agreement contains the entire agreement between the Parties and all prior
agreements, representations, and understandings between the Parties, oral or
written, express or implied, with respect to the subject matter hereof are
hereby superseded and merged herein. This Agreement may not be revised or
modified without the mutual written consent of the Parties. 17. Nothing
contained in this Agreement, or the fact of its submission to Employee, shall be
construed as an admission of any liability, violation of law, or wrongdoing on
the part of Company or any other Releasee. Company and each other Releasee
expressly deny any liability, violation of law, or wrongdoing. 18. The
provisions of this Agreement are severable and, if any part of it is found to be
unenforceable, such provision may be reformed by a Court of competent
jurisdiction, to the extent necessary to make it enforceable to the fullest
extent of the law, and the rest of the Agreement shall remain fully valid and
enforceable. The language of all parts of this Agreement shall, in all cases, be
construed as a whole, according to its fair meaning, and not strictly for or
against either Party. 19. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Signatures received by
facsimile or email transmission shall be treated as being as effective as
original ink signatures. 20. This Agreement is deemed made and entered into in
the State of Illinois and in all respects shall be interpreted, enforced, and
governed under applicable federal law and, in the event reference shall be made
to State law or to the extent not preempted by federal law, the internal laws of
the State of Illinois shall apply without reference to its conflict of law
provisions. Subject to the terms of this Section 20 and except as set forth in
this Agreement to the contrary, any controversy or claim arising out of or
relating to this Agreement, or the breach thereof, shall be settled by
arbitration administered by the American Arbitration Association in accordance
with its then-existing Commercial Arbitration Rules, and judgment on the award
rendered by the arbitrator(s) may be entered in any court having jurisdiction.
Such arbitration shall occur before a single arbitrator sitting in or within
twenty (20) miles of Oak Brook, Illinois. However, Company may, in its sole
discretion and within ten (10) days of receiving Employee’s notice of intent to
arbitrate, give Employee a written notice that Company refuses to arbitrate the
matter and that in order to resolve the controversy or claim, Employee must
institute judicial proceedings in a court of competent jurisdiction. If no such
notice is given to Employee, the matter will proceed in arbitration. Also,
controversies or claims under any Non-Compete Agreements or Sections 12 or 13 of
this Agreement may be brought by a Party in a court of competent jurisdiction.
21. The provisions of this Agreement shall survive any termination of this
Agreement when necessary to effectuate the intent and terms of this Agreement
expressed herein. 22. Employee represents, warrants, and agrees that he: (i)
read this Agreement in its entirety and understands all of its terms; (ii) has
been and is hereby advised by this Agreement to consult with an attorney before
signing this Agreement, and has consulted with such counsel; (iii) knowingly,
freely, and voluntarily assents to all of the terms and conditions set out in
this Agreement including, without limitation, the waiver, release, and covenants
contained herein including rights or



--------------------------------------------------------------------------------



 
[ex101separationagreement008.jpg]
Page 8 of 8 claims under the ADEA; (iv) is executing this Agreement, including
the waiver and release, in exchange for good and valuable consideration in
addition to anything of value to which Employee is otherwise entitled; and (v)
is not waiving or releasing rights or claims that may arise after the execution
of this Agreement. 23. Employee has up to twenty-one (21) days after his receipt
of this Agreement to review this Agreement and return it executed to Julie A.
Cook at the address below. Employee may execute and return this Agreement any
time in advance of the expiration of the twenty-one (21) day period and thereby
waive the remainder of said period. In addition, Employee has until seven (7)
days following his execution of this Agreement to revoke this Agreement, in
which case this Agreement shall not become effective. In order to revoke this
Agreement, Employee must give timely written notice to Julie A. Cook at 1415 W.
22nd Street, Oak Brook, Illinois 60523, within said seven (7) day period. This
Agreement shall become effective on the first day after the expiration of the
revocation period provided that Employee has not previously revoked his
acceptance. 24. Employee has read and understands this Agreement and understand
that this agreement contains a binding arbitration provision which may be
enforced by the parties. IN WITNESS WHEREOF, the Parties have caused this
Separation Agreement and General Release to be executed on the dates specified
below. AGREED: BRIAN S. COOPER FEDERAL SIGNAL CORPORATION _/s/ Brian S.
Cooper________ _/s/ Daniel A. DuPre’________ Brian S. Cooper By: Daniel A.
DuPre’ Vice President, General Counsel and Secretary _March 26, 2017___________
_March 26, 2017___________ Date Date



--------------------------------------------------------------------------------



 
[ex101separationagreement009.jpg]
Exhibit A Page 1 of 4 CONSULTING AGREEMENT This Consulting Agreement
(“Agreement”) is made effective as of the 21st day of March 2017 (the “Effective
Date”) by and between Federal Signal Corporation (“Company”) and Brian S. Cooper
(“Consultant”). The signatories to this Agreement are referred to collectively
as the “Parties” and individually as a “Party.” 1. SERVICES 1.1 Company engages
Consultant as an independent contractor to perform consulting services and
Consultant accepts such engagement on the terms and conditions set forth in this
Agreement. Such services shall be performed only to the extent requested by
Jennifer L. Sherman or Ian A. Hudson, Company’s Chief Executive Officer and
Interim Chief Financial Officer, respectively, and accepted by Consultant and
include but not be limited to: (a) the provision of financial and accounting
consulting services; and (b) assisting Company with the orderly transition of
projects, responsibilities, and duties (the “Services”). 1.2 Consultant shall
control the manner and means of performing the Services for Company, and may
perform the Services from any location Consultant chooses, using Consultant’s
equipment, tools, materials, and/or supplies, and a Company owned and issued
laptop and cell phone. In the event Consultant requests the use of space at
Company’s facilities, space and use of equipment can be provided on an as-needed
basis in the discretion of Company. To the extent Consultant performs any
Services on Company’s premises or using Company’s equipment, Consultant shall
comply with all applicable policies of Company relating to business and office
conduct, health and safety, and use of Company’s facilities, supplies,
information technology, equipment, networks, and other resources. 1.3 Consultant
will perform the services in accordance with the standard of care and diligence
normally practiced by individuals that perform services of a similar nature, in
compliance with all applicable law. All materials and deliverables developed by
Consultant in connection with the Services shall be deemed the property of
Company. Consultant shall take all actions reasonably requested by Company to
transfer ownership in all such materials and deliverables to Company. 2. TERM
2.1 The term of this Agreement is for the six-month period beginning on the
Effective Date and ending September 20, 2017, subject to earlier termination as
set forth in Section 2.2 (the “Term”). 2.2 Either Party may terminate this
Agreement and the Term at any time, without cause, by providing written notice
to the other Party. In the event of a termination pursuant to this clause,
Company shall pay Consultant such Fees (defined herein) then due and payable for
any Services completed up to and including the date of such termination. 2.3
Notwithstanding the expiration or termination of this Agreement, Section 5 of
this Agreement shall survive such expiration or termination in accordance with
their terms. 3. FEES/ EXPENSES/ INDEMNITY 3.1 As full compensation for the
Services and the rights granted to Company in this Agreement, Company shall pay
Consultant at the rate of One Hundred Ninety dollars ($190.00) per hour worked
by Consultant in the performance of the Services (“Fees”). Consultant shall
submit an accurate and complete itemized invoice to Company on a monthly basis
detailing the number of hours worked and describing the services performed that
month. Undisputed invoices are due and payable within thirty (30) days following
Company’s receipt. 3.2 The level of Services provided under this Agreement will
not be greater than twenty percent (20%) of the average level of service
performed by Consultant during the 36-month period



--------------------------------------------------------------------------------



 
[ex101separationagreement010.jpg]
Page 2 of 4 immediately preceding the date of his termination of employment as
an employee of the Company. It is anticipated that Consultant’s provision of the
Services shall not exceed more than six (6) hours in any workweek. Consultant
shall not be entitled to any premium or overtime rate or pay for any hours spent
providing the Services, regardless of the number of hours worked by Consultant
during any one week period. Company and Consultant agree that they will, to the
fullest extent possible, maintain a degree of flexibility and fairness in the
hours that Consultant provides the Services, and that Company shall have no
control over specific times that Consultant shall perform the Services. 3.3
Consultant is solely responsible for any travel or other costs or expenses
incurred by Consultant. Any exception to this Section 3.3 must be approved in
writing by a Company officer. 3.4 Consultant shall receive an IRS Form 1099-Misc
from Company. Consultant is solely and exclusively responsible for all federal,
state, and local taxes that are or become due and payable in connection with the
Fees and expenses paid by Company under this Agreement. Consultant shall defend,
indemnify, and hold harmless Company and its subsidiaries and affiliates and its
and their officers, directors, employees, agents, successors, and assigns, from
and against all losses, damages, liabilities, deficiencies, actions, lawsuits,
interest, awards, penalties, fines, costs, and expenses of whatever kind
(including reasonable attorneys’ fees) arising out of, resulting from, and/or in
connection with the non-payment or late or incomplete payment of any taxes,
including but not limited to income, payroll, Social Security, or other federal,
state, or local taxes, related to, resulting from, or otherwise associated or
connected to the Fees paid by Company to Consultant under this Agreement 4.
RELATIONSHIP OF THE PARTIES 4.1 Consultant is an independent contractor in
relation to Company. Neither this Agreement, nor the engagement contemplated
hereunder, shall render Consultant an employee, partner, agent of, or joint
venturer of Company for any purpose. Consultant does not have any authority (and
shall not hold himself out as having authority) to bind Company. Consultant
shall not make any agreements or representations on Company’s behalf without
Company’s prior written consent. Consultant acknowledges and agrees that
Consultant is not eligible to participate in, and shall have no right to claim
against Company for, any vacation, group medical, life insurance, disability,
profit sharing, severance, or retirement benefits or any other fringe benefits
offered by Company to its employees. Consultant acknowledges and agrees that
Company is not responsible for withholding or paying any income, payroll, Social
Security, or other federal, state, or local taxes, making insurance
contributions, including unemployment or disability, or obtaining worker’s
compensation insurance on behalf of Consultant. 5. CONFIDENTIALITY 5.1
Consultant agrees that, except for the benefit of Company, during the Term and
for a period of five (5) years thereafter, he will: (a) hold in strictest
confidence Company’s, and each of its subsidiaries’ and affiliates’,
Confidential Information; (b) not use such Confidential Information; and (c) not
reveal, divulge, or disclose such Confidential Information to any person, firm,
or corporation without the written authorization of an officer of Company. The
term “Confidential Information” means trade secrets and other non-public
information about or concerning Company, its subsidiaries, its affiliates,
and/or its and their customers, distributors, manufacturer representatives, and
partners, that is of competitive value by virtue of not being available or known
publicly, including but not limited to the following information provided that
it meets such criteria: business strategies and plans; financial information;
financial projections, sales forecasts, reports, and targets; trade secrets;
existing and prospective customer, vendor, supplier, and distributor
information, including sales and/or purchasing histories, and preferences;
account terms, pricing, and margin information; product information; service
data and histories; product plan designs; sales strategies and methods;
technical information including



--------------------------------------------------------------------------------



 
[ex101separationagreement011.jpg]
Page 3 of 4 intellectual property, inventions, discoveries, improvements,
processes, devices, products, formulae, and designs whether patentable or not;
and information entrusted to Company and/or its subsidiaries or affiliates by
third parties under a duty to preserve confidentiality. The Parties understand
and agree that Consultant’s undertakings and obligations under this Section 5.1
will not apply, however, to any Confidential Information which: (i) is or
becomes generally known to the public through no action on Consultant’s part;
(ii) is generally disclosed to third parties by Company or its subsidiaries or
affiliates without restriction on such third parties; (iii) is approved for
release by written authorization of the Board of Directors of Company; or (iv)
is required to be disclosed pursuant to summons, subpoena, order of judicial or
administrative authority, or in connection with judicial proceedings to which
Company, or a subsidiary or an affiliate thereof, is a party, provided that
Consultant shall have given Company written notice of such intended disclosure
as soon as possible and at least 14 calendar days prior to such disclosure in
order to provide Company with an opportunity to oppose and/or object to such
disclosure. 5.2 Nothing in this Agreement prohibits Consultant from reporting
possible violations of federal or state laws or regulations to any government
agency or entity (including but not limited to the Securities and Exchange
Commission, the Department of Justice, the Internal Revenue Service, Congress,
or any agency Inspector General, or comparable federal or state agency), or
making disclosures to any government agency or entity that are protected under
the whistleblower protections of any applicable federal or state laws or
regulations. Consultant does not need prior authorization of Company to make any
such reports or disclosures and is not required to notify Company that he has
made such reports or disclosures. 5.3 On Consultant’s last day of engagement by
Company under this Agreement, or earlier if requested by Company, Consultant
shall turn over and relinquish to Company all Company property in his
possession, custody, or control, including but not limited to the laptop and
cell phone and any materials of any kind that contain or embody Confidential
Information and all files (whether electronic, hard copy, or otherwise).
Consultant is not permitted to retain any copies in any format whatsoever. 6.
REPRESENTATIONS AND WARRANTIES 6.1 Consultant represents and warrants to Company
that: a. Consultant is free to enter into this Agreement and that this
engagement does not violate or breach the terms of any agreement between
Consultant and a third party or parties, nor is Consultant aware of any actual
or potential conflict of interest that would prevent Consultant from discharging
Consultant’s duties hereunder; b. Consultant shall not use or disclose any
proprietary, trade secret, or confidential information belonging to a third
party or parties in connection with the performance of the Services; c. During
the Term, Consultant will not accept any new engagement with any third party
that may compete with Company’s business or interests; d. Consultant has the
right to enter into this Agreement, to grant the rights granted herein, and to
perform fully all of the obligations in this Agreement; and e. Consultant shall
perform the Services in compliance with all applicable federal, state, and local
laws and regulations. 6.2 Company represents and warrants that: a. Company has
the full right, power, and authority to enter into this Agreement and to perform
all obligations hereunder; and



--------------------------------------------------------------------------------



 
[ex101separationagreement012.jpg]
Page 4 of 4 b. The execution of this Agreement by its undersigned representative
has been duly authorized by all necessary corporate action. 7. MISCELLANEOUS 7.1
Consultant may not assign any rights or delegate or subcontract any obligations
under this Agreement without Company’s prior written consent. Any assignment in
violation of the foregoing shall be considered null and void. Company may freely
assign its rights and obligations under this Agreement. Subject to the limits on
assignment set forth above, this Agreement shall inure to the benefit of, be
binding on, and be enforceable against each Party and their respective
successors and assigns. 7.2 This Agreement is deemed made and entered into in
the State of Illinois and in all respects shall be interpreted, enforced, and
governed under applicable federal law and, in the event reference shall be made
to State law or to the extent not preempted by federal law, the internal laws of
the State of Illinois shall apply without reference to its conflict of law
provisions. Any controversy or claim arising out of or relating to this
Agreement, or the breach thereof, shall be settled by arbitration administered
by the American Arbitration Association in accordance with its then-existing
Commercial Arbitration Rules, and judgment on the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction. Such arbitration
shall occur before a single arbitrator sitting in or within twenty (20) miles of
Oak Brook, Illinois. Also, controversies or claims under Section 5 of this
Agreement may be brought by a Party in a court of competent jurisdiction. 7.3
Waiver by one Party of a breach of any provision of this Agreement by the other
shall not operate or be construed as a continuing waiver. No amendment, change
or modification of this Agreement shall be valid unless in writing signed by
both Company and Consultant. 7.4 If any provision of this Agreement, or a
portion of any provision, is held to be invalid or unenforceable, then the
remainder of this Agreement shall nevertheless remain in full force and effect.
7.5 This Agreement contains the entire understanding and agreement between the
Parties relative to the subject matter of Consultant’s provision of consultancy
services, and all prior agreements, understanding, representations and writings
relating to this subject matter. 7.6 This Agreement may be executed in
counterparts, each of which shall be deemed an original, but both of which
together shall constitute one and the same instrument. Signatures received by
facsimile or email transmission shall be treated as being as effective as
original ink signatures. 7.7 Except as otherwise provided herein, all notices
are to be in writing, and may be delivered either by either e-mail, postal mail
or express delivery service to Consultant or to an officer or authorized legal
representative of Company. IN WITNESS WHEREOF, the Parties have caused this
Consulting Agreement to be executed on the dates specified below. AGREED: BRIAN
S. COOPER FEDERAL SIGNAL CORPORATION _/s/ Brian S. Cooper________ _/s/ Daniel A.
DuPre’________ Brian S. Cooper By: Daniel A. DuPre’ Vice President, General
Counsel and Secretary _March 26, 2017___________ _March 26, 2017___________ Date
Date



--------------------------------------------------------------------------------



 